Title: To George Washington from Robert Stewart, 5 August 1758
From: Stewart, Robert
To: Washington, George

 

My Dear Sir
Cresap’s [Md.] augt 5th 1758

I last night had the pleasure of receiving your very agreeable and obliging favour by Mr Gist, 15 of the men that he brought down with him Join’d to the old Guard Escorts the waggons with the Remainder of the Ball to Fort Cumberland.
Jenkins with a Corporal & 6 Horse set out from here highly pleas’d with his Escort[.] I gave the Corporal orders to see him over Spring Gap Mountain and much farther as the old Gentn should judge necessary[.] as there’s no Signs of the Enemy lately discover’d I hope he’ll get down save.
Last night Tom Join’d me without arms and destitude of every necessary, I have return’d McKinzie of Capt. Woodward’s Compy in his room but as McKinzie did not care to part with his Regimentals I’m at loss how to get a Coat & Jacket for Tom as many of our men must soon, one way or other be provided for I imagined a Coat and Jacket might be spar’d without any inconvenience to the Service.
The Intelligence of our affairs you are pleas’d to favour me with gives me the deepest concern—Our once well grounded hopes will too probably be Blasted and the Glorious Prospect that once appear’d so full in view will I dread be intersepted by Clouds of Gloomy Disappointments But as Genl Renchild told Peter the Great it is our Bussiness to obey—I wish to Heaven it was possible you cou’d have a Conference with the General—My heart Bleeds—I dare not proceed—I ever am with the most perfect & unalterable esteem & regard My Dear Colo. your mo: affecte & mo: obt hble Servt

Robert Stewart


Please offer my Complemts to Colo. Byrd &Ca.

